In an action to recover damages for personal injuries, etc., the defendant Gnesin Roman appeals from so much of an order of the Supreme Court, Kings County (Dabiri, J.), dated October 21, 1999, as denied his motion, in effect, pursuant to CPLR 3215 (c) to dismiss the complaint insofar as asserted against him.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in denying the motion of the defendant Gnesin Roman, in effect, pursuant to CPLR 3215 (c), to dismiss the complaint insofar as asserted against him, as good cause was shown for the plaintiffs’ delay in entering a judgment. Bracken, J. P., Santucci, Altman and Florio, JJ., concur.